 1 William E. Bonham
   Attorney at law
 2 Old Sacramento
   916 Second Street
 3 Sacramento, CA

 4
     Attorneys for STEPHON L. WILLIAMS
 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2.2:05-CR-00477-WBS
10
                                   Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
11                                                        DISPOSITION HEARING; [PROPOSED] ORDER
                             v.
12                                                        DATE: June 24, 2019
     STEPHON L. WILLIAMS,                                 TIME: 9 a.m.
13                                                        COURT: Hon. William B. Shubb
                                   Defendant.
14

15

16
                                                      STIPULATION
17
             Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
             1.     By previous order, the Admit Deny Hearing in this matter was set for June 24, 2019.
20
             2.     By this stipulation, the parties now move to continue the Disposition Hearing until July 1,
21
     2019.
22
     ///
23
     ///
24
     ///
25
     ///
26
             3.     The parties request a continuance to allow defense counsel additional time to conduct
27
     investigation into the charges, review documents pertaining to the underlying offense, and to allow the
28
     parties to continue to negotiate a resolution.
                                                           1
30
 1         IT IS SO STIPULATED.

 2

 3
     Dated: June 21, 2019             MCGREGOR W. SCOTT
 4                                    United States Attorney
 5
                                      /s/ ADRIAN T. KINSELLA
 6                                    ADRIAN T. KINSELLA
                                      Assistant United States Attorney
 7

 8
     Dated: June 21, 2019             /s/ WILLIAM BONHAM
 9                                    WILLIAM BONHAM
10                                    Counsel for Defendant
                                      STEPHON L. WILLIAMS
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                  2
30
 1                                              ORDER

 2         IT IS HEREBY ORDERED that the Admit/Deny Hearing previously set for June 24, 2019, at

 3 9:00 a.m. is CONTINUED to July 1, 2019, at 9:00 a.m.

 4         Dated: June 21, 2019

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   3
30
